Mr. Justice Aldrey
delivered the opinion of the court.
Appellant Mannel Eosado was sued for damages in the, sum of $2,750 as the result of a certain criminal charge made-by him against appellee Andrés Quiñones and judgment having been rendered against him for $500 he appealed and assigned as errors; first, that it was not shown that there was-no probable cause for the charge; second, that it has not been-shown that the plaintiff was acquitted of the charge, and,, third, that the evidence was not sufficient to support the, judgment for the amount of damages. As is seen, the three errors assigned refer to the sufficiency of the evidence.
Let us review the evidence as to the first error- assigned.,, On July’ 19, 1916, appellant Mannel Eosado found that four oxen belonging to him were missing from a pasture.. Andrés Quiñones found the oxen trespassing upon lands owned by the Guánica Central of which he was watchman,, subject to the orders of his principal, Pablo Negroni, to whom, he took the oxen and who instructed Delfín Pérez to drive them to the municipal pound at Mayagfiez, where they were, received on the following day, July 20. " Plaintiff-appellee Quiñones testified that in the morning of the day following.that on which he took charge of the oxen he told appellant. Eosado that his oxen had been taken to the municipal pound-*456at Mayagüez and that Bosado replied that he would hold Mm responsible for the consequences. Rosado testified that he had no conversation on that day with Quiñones and that therefore the latter had not informed him of the impounding of his oxen; that he made inquiries for his oxen at the municipal pound of Añasco' and also on the Bianchi plantation where cattle are sometimes impounded, but without success, and that as he knew that Quiñones and Pérez had driven his oxen over the Mayagüez highway he consulted an attorney who advis'ed him to file a criminal complaint against them, which the attorney prepared and the witness verified and presented, and that several days later Quiñones went to his home and told him to go to see some gentlemen in Añasco. The complaint charged Quiñones and Pérez with having criminally appropriated four oxen belonging to the complainant and valued at $200, the said oxen having strayed from his land and been found by the accused under circumstances which indicated who their lawful owner was, the said persons not having exercised the necessary diligence to find the owner and return his property to him. Quiñones was imprisoned as a result of the complaint.
The foregoing shows that the evidence was contradictory as to whether when Rosado -made the charge on July 21 he knew that Quiñones had not appropriated the oxen, but that they were in the municipal pound at Mayagüez. This conflict in the evidence was adjusted by the lower court against the appellant, not only by the judgment of conviction, but also in the court’s opinion in support of it, in which it was stated expressly that the court did not believe Rosado’s testimony.
This being established, we cannot hold that it has not been shown that Rosado had no probable cause for making thé complaint against appellee Quiñones which resulted in his imprisonment, nor that the lower court committed the *457error assigned, for tlie fact that Quiñones had notified Bo-gado of the impounding of his oxen and of their location before the complaint was filed was sufficient to eliminate all reasonable belief that Quinones had criminally appropriated the oxen without taking any. steps to find their owner, which, if true, constituted grand larceny. If upon' receipt of such notice Bosado had gone to the Mayagfiez pound on or after July 20 he would have fpund his oxen there, but instead of doing this and with the intention of injuring Quinones and of taking revenge upon him, he consulted an attorney from whom he concealed that fact and criminally prosecuted the appellee, knowing that he had. not • appropriated the said animals. The case of Wild v. Odell, 56 Cal. 136, is similar to the case at bar and it was 'there held that there, was no probable cause for the complaint.
In the second assignment of error the appellant maintains that it was not shown that the plaintiff was acquitted of the charge made against him, for although the district attorney decided after an investigation that the case should be dismissed for lack of sufficient eyidence, yet the court rendered no judgment in the case,'as testified by the clerk of the court.
In the case of Parés v. Ruíz, 19 P. R. R, 323, we held that the determination of the district attorney not to bring the ease to trial because he does not believe that the complaint is wholly supported by the evidence, is sometimes sufficient. And we now desire to say that as our system of criminal procedure is purely accusatory, when the district attorney decides that there are no grounds for a prosecution and enters' a nolle prosequi the matter -is terminated favorably to the accused, without the necessity of any order of the court, according to section 99 of the Code of Criminal Procedure.
We will now examine the last error assigned.
The plaintiff alleged in his complaint that he had suffered damages in different ways, and specified the various *458amounts at which, he estimated the same, as follows: Sum paid to his attorney, $50; traveling expenses, $50; amount which he had been prevented from earning during the prosecution, $150; mental anxiety and suffering undergone during the time he was under arrest, $500; injury to his good name and reputation, $2,000, .amounting in the aggregate to $2,750.
In the case of Torres v. Ramírez, 22 P. R. R. 419, we held that damages flowing from a malicious prosecution without probable cause are general when they necessarily result from the act complained of and that the defendant must be presumed to be aware of the natural consequences of liis conduct, and that damages which do not necessarily flow from the act complained of, though possibly attendant upon it, are denominated special damages and must be particularly stated; also that mental anxiety and suffering flow naturally and directly from a malicious prosecution upon the charge of an infamous crime, the very foundation of such action being the indignity inflicted by the prosecution. The gist of that opinion is that only special damages need be specifically pleaded and that section 1803 of the Civil Code authorizes a court to award damages that naturally flow from the injury caused.
Pursuant to the foregoing doctrine it is unnecessary to decide in this case whether the evidence showed special damages, because the appellant was adjudged to pay only the amount claimed as general damages suffered by the appellee by his imprisonment, which was a natural consequence of the complaint made against him.
The judgment appealed from must be

Affirmed.

Chief Justice Hernández and Justicés Wolf, del Toro and Hutchison concurred.